Filed 3/30/21 Radcliff v. Interfaith Community Services CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


VICTORIA C. RADCLIFF,                                                D076650

         Plaintiff and Appellant,

         v.
                                                                     (Super. Ct. No. 37-2018-
INTERFAITH COMMUNITY                                                 00019977-CU-WE-NC)
SERVICES et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,
Jacqueline M. Stern, Judge. Affirmed.
         Victoria C. Radcliff, in pro. per., for Plaintiff and Appellant.
         Daley & Heft, Lee H. Roistacher; Brockman Quayle Bennett, Robert H.
Quayle IV and Rachel B. Kushner for Defendants and Respondents.


         Victoria Radcliff signed a lease agreement for a room in a shared
apartment at a housing facility for homeless seniors owned by Interfaith
Community Services, Inc. (Interfaith). Less than two months later, she
moved out after many conflicts with her roommate.
      Two and one-half years later, Radcliff brought an action against
Interfaith and several of its managers and officers (Individual Defendants1),
asserting contract and tort causes of action. Defendants twice demurred, and
the court sustained the demurrers on some of the claims, but overruled them
on three causes of action: (1) constructive eviction; (2) breach of the warranty
of habitability; and (3) breach of contract.
      Defendants then successfully moved for summary judgment. Radcliff
appeals. We affirm. Defendants met their summary judgment burden by
presenting admissible evidence establishing Radcliff could not prove the
three claims, and Radcliff did not meet her burden to present admissible
evidence showing a triable issue of material fact on any of these claims.
                  FACTUAL AND PROCEDURAL SUMMARY
                 A. Allegations in Second Amended Complaint
      We describe the allegations of the operative complaint in some detail
because it is these allegations to which a summary judgment motion must be
directed. (See Borman v. Brown (2021) 59 Cal.App.5th 1048, 1055.)
      According to her complaint, Radcliff is a “homeless disabled senior
citizen diagnosed with post-traumatic stress disorder, major depressive
disorder, acute anxiety disorder, hypertension, and tachycardia.” She alleged
Interfaith represents that it provides services and programs addressing “the
needs of homeless, low-income and under-served people” to “ ‘empower’ ”
them on issues of “employment, self-sufficiency, behavioral health, substance
abuse and housing,” seeking to “ ‘reverse the cycle of homelessness’ to ‘get . . .
clients back on their feet.’ ”




1    Individual Defendants are Greg Anglea, Filipa Rios, Traci Chester,
Matthew Brown, Cheryl Paster, and Joseph Snyder.
                                        2
      On July 20, 2015, Radcliff met with defendant Matthew Brown,
Interfaith’s client advocate and housing case manager. The two discussed
Interfaith’s program and Radcliff’s desire to live at Interfaith’s residential
apartments. Radcliff told Brown about her adult daughter (Daughter), and
Radcliff said she needed Daughter to stay with her to serve as her caregiver.
Brown allegedly agreed to allow Daughter to stay in the apartment as a guest
for 30 days until Radcliff provided a letter from her doctor supporting the
need for a caregiver. They discussed the rent amount, and that this amount
would be adjusted if Radcliff’s income was reduced.
      On that date, Radcliff signed the rental agreement (Lease) for a room
in an Interfaith apartment. The rent was $142.10 per month. The Lease
stated that for tenants in possession less than one year, Interfaith may
terminate the Lease “by service upon resident of a written 30-day notice of
termination of tenancy.” Several other clauses are relevant to the issues on
appeal.
      First, the Lease contains a “Guests” clause prohibiting guests for “more
than 14 consecutive days and nights” and/or a “total combined” visit of more
than “30 days in a 365 day period.” The clause states: “Failure to comply
with . . . the above restrictions may result in eviction.”
      Second, the Lease contains an integration clause providing: “This
Agreement . . . constitutes the entire Agreement between the parties and
cannot be modified except in writing and signed by all parties. Neither
Owner nor an agent or employee of Owner has made any representations or
promises other than those set forth herein.”
      Third, the Lease contains a “Drugs/Alcohol/Gangs” clause providing, in
part: “Resident agrees to keep the premises free of ILLEGAL DRUGS and
ALCOHOL during the term of tenancy. Illegal drugs will not be used, stored,


                                         3
manufactured, or kept on the premises by Resident or guests during the term
of the Agreement.”
      Fourth, the Lease contains a “Quiet Enjoyment” clause, stating:
“Resident shall not violate any criminal or civil law, ordinance, or statute in
the use and occupancy of the premises, commit waste or nuisance, annoy,
molest or interfere with any other Resident or neighbor. Any such action
may result in the immediate termination of this Agreement.”
      Fifth, the Lease contains an “Entry” provision stating: “Owner will
provide written notice to Resident prior to entry of the dwelling unit
whenever required by state law.”
      In her pleading, Radcliff recited in great detail her version of the events
after she signed the Lease. In summary, she alleged she moved into the
apartment the same day she signed the Lease, and met her roommate
(Roommate) who was living in the other room in the unit. Several days later,
Roommate told Radcliff “she was able to get her former
roommate . . . ‘evicted’ by having Interfaith back her in a Restraining Order
action.” Roommate said she was friends with Interfaith employees and they
had testified on her behalf.
      Several days later, on July 29, a male neighbor in the program
(Neighbor) was visiting Radcliff at her apartment when three Interfaith
employees entered the unit through an unlocked screen door, allegedly
without Radcliff’s consent. Two of the employees were defendants Traci
Chester (Interfaith’s housing director and a social worker) and Cheryl Paster
(Interfaith’s residential manager). Chester then allegedly “harass[ed]”
Radcliff and Daughter by making “outrageous and malicious accusations that
[they] ‘snuck into the program’ ” and that “she had people ‘watching them’ ”
This caused Radcliff “substantial shock, anxiety and distress.”


                                       4
      Two days later, Radcliff complained about this incident to Brown and
two of his supervisors: defendants Greg Anglea (Interfaith’s executive
director) and Filipa Rios (Interfaith’s chief program officer).
      Several weeks later, on August 21, Radcliff “began to notice various
people that [Roommate] called ‘friends’ coming and going briefly from the
unit. [Daughter] overheard [Roommate] talking to one of them about pricing
for her ‘pills’ and saw them leaving the unit shortly after.”
      The next day, Roommate “started to behave erratically and verbally
abus[ed] Radcliff.” Fearing for her safety, Radcliff called 911. After reporting
Roommate’s conduct to the responding police officers, Radcliff and Daughter
slept in their car. Radcliff told Interfaith officials she feared for her safety
because of Roommate’s erratic and verbally abusive conduct.
      Brown said he would contact Roommate “to see if she was agreeable to
mediation.” On that day, Roommate sought a temporary restraining order
(TRO) against Radcliff. On information and belief, Radcliff alleged Interfaith
knew about this court filing, and about Roommate’s previous filings against
her former roommates. Later that day, Brown escorted Radcliff back to the
apartment and spoke with Roommate, who “apologized for her erratic
behavior and promised she would change.”
      About one week later, Radcliff allegedly told Brown that Roommate
“was actively selling her medication from the unit and this was the reason
[for] her erratic behavior.” Throughout the next week, Roommate’s friends
resided on the couch and Roommate acted erratically, and “several household
items were missing.” One of Roommate’s friends asked Roommate “if she still
had any of her medication left and stated that she needed to take some.”
Radcliff complained to Brown about Roommate’s behavior.




                                         5
      Beginning on September 9, Radcliff and Daughter no longer slept at the
apartment and instead slept in their car because of Roommate’s conduct.
Radcliff checked courthouse records and allegedly found Roommate had an
“extensive criminal history,” and also learned Roommate had filed a
restraining order petition against her and the hearing was scheduled for
September 11.
      Radcliff told Brown about the court petition and asked him to come
with her, but Brown declined. Radcliff attended the September 11 hearing,
but because of the stress, she left and was rushed to the emergency room
where she was hospitalized with hypertension-tachycardia. The court did not
issue any form of a restraining order.
      The next week, on September 18, Brown presented Radcliff with a
three-day notice to pay rent and a 30-day notice to terminate the tenancy.
The 30-day notice was based on Radcliff’s failure to pay August rent ($142.10)
and her claimed violation of two Lease provisions: (1) the Quiet Enjoyment
clause; and (2) the Guests clause. On the latter violation, the Notice stated:
“Your tenancy is part of the Senior Housing Program. The program
specifically prohibits visitors from spending the night on the property for
more than 14 consecutive days and not to exceed 30 days in a calendar year.
Management has witnessed and/or been advised and has reason to believe
that your daughter has been living in your unit since you moved in, on July
20, 2015. On several occasions you have been notified of the guest policy and
have not complied.”
      Radcliff moved from the apartment. She alleged she was concerned
about retaliation, and was “forced to forfeit the unit without any money,
resources or any other place to reside.” Shortly after, Interfaith officials told




                                         6
her about another housing program for which she was potentially qualified,
but they ultimately did not accept her into this program.
      With respect to damages, Radcliff alleged that after leaving the unit
she and Daughter were homeless for the next year until November 11, 2016,
when she was able to obtain a permanent residence.
                         B. Radcliff’s Causes of Action
      Radcliff (who was self-represented) initially alleged three contract-
based claims (breach of contract, breach of warranty of habitability, and

constructive eviction2), and several tort claims (negligence, gross negligence,
negligence per se, willful misconduct, and negligent and intentional infliction
of emotional distress). Radcliff’s theory was that she was wrongfully forced to
leave her apartment because Roommate sold drugs and Interfaith knew
about this conduct; Interfaith managers entered Radcliff’s apartment unit on
July 29 without her consent; Interfaith assisted Roommate in her efforts to
obtain a protective order against Radcliff (which would have required Radcliff
to move out); and Roommate’s conduct made the apartment unlivable.
      Defendants twice demurred, and the court overruled the demurrers on
the contract-based claims, but sustained the demurrers without leave to
amend on the tort claims, finding those claims were untimely under the two-
year statute of limitations.
                        C. Summary Judgment Motion
      Interfaith and the Individual Defendants then moved for summary
judgment on the remaining contract-based claims.
      Individual Defendants argued they could not be held liable for these
claims as a matter of law because they were not parties to the Lease.

2      Although a constructive eviction claim is sometimes characterized as a
tort, it is derived from the contractual relationship and thus we refer to it as
a contract-based claim.
                                        7
      Interfaith argued it was entitled to summary judgment because
Radcliff could not prove the material factual allegations in her amended
complaint. In support, Interfaith presented numerous items of evidence.
      First, Interfaith proffered the declaration of defendant Rios
(Interfaith’s program manager), stating that during her tenancy Radcliff
complained that Roommate had yelled at her, told untruths about her, used
her kitchen items, threatened to tow her car, and was erratic, but Radcliff
never complained about, and Interfaith was unaware of, Roommate engaging
in criminal conduct while Radcliff was living with her. Rios said that both
Radcliff and Roommate were accepted to be tenants as part of its program to
provide “permanent housing to high risk populations” by offering housing
“without preconditions” such as “sobriety, mental health issues or prior
criminal histories.”
      Interfaith also presented the declaration of Paster (Interfaith resident
manager), who described her version of the July 29 visit to Radcliff’s
apartment. She said she and Housing Director Chester (and another staff
member) went to Radcliff’s unit on that date. When they arrived, the “screen
door was closed but unlocked.” Chester or Paster “knocked on the door at
which time [Neighbor] . . . was in the unit and said to enter. [¶] I understood
that we had permission to enter Ms. Radcliff’s unit. [¶] Upon entering the
unit, Ms. Radcliff was present and greeted us [and] we then began a
conversation.” An “Incident Report” written by Paster, similarly describing
this visit, and also included more details about the parties’ conversation.
      Interfaith also submitted the deposition testimony of Daughter, who
acknowledged: (1) she moved into the unit with Radcliff; (2) she would stay
in the unit sometimes (although she would sometimes sleep in her car); and
(3) the apartment was in good physical condition when they moved in.


                                       8
Daughter said the apartment was not in a “livable” condition because “people
kept coming in and out of the house for [Roommate]”; the “potential drug
deals”; and Roommate’s “bipolar behavior.”
      Interfaith also submitted Radcliff’s deposition testimony, in which she
acknowledged she never heard or saw Roommate selling drugs and had no
physical evidence to support her allegation of illegal drug transactions in the
apartment. Radcliff said she nonetheless believed this was occurring because
“[s]omeone came in [and] went to [Roommate’s] bedroom.” She said that
“[w]hen I told [Interfaith officials] that I suspected that she sold drugs from
the unit, they did absolutely nothing. [Instead] they allowed her to try to get
me evicted.” Radcliff said the “main” issue in her lawsuit was that Interfaith
knew that Roommate was “try[ing] to get me evicted” and yet did nothing
about this.
      Interfaith also produced a police incident report from August 22
reflecting Radcliff’s complaints to police about Roommate’s mental health
problems and Radcliff’s fear of Roommate.
      Interfaith also produced numerous emails written by Radcliff to
Interfaith officials from August 21 through September 10. In these emails,
Radcliff: (1) complained about Chester, including her July 29 visit to
Radcliff’s apartment; (2) complained about Roommate’s “irrational” and “out
of control” behavior, concerning such things as having Radcliff’s car towed
(allegedly resulting from Chester’s instructions) and Roommate screaming at
her for using her laundry items; (3) sought Interfaith’s assistance to mediate
her disputes with Roommate; (4) said she could “not live like this” because
Roommate was “too unpredictable” and that someone was sleeping on the
couch who she did not know; and (5) acknowledged that Brown was seeking
to help mediate the roommate disputes.


                                        9
      On September 4, Radcliff wrote to Brown and Rios stating:
“[Roommate’s] behavior again, has become erratic. She has thrown out
things and has taken things that belong to me. I haven’t said anything to
her, because I don’t want things to get out of control. I think the sooner I
leave here the better.”
      Four days later, a police report stated Radcliff reported she needed
assistance to return to her apartment to “pick up items so she could move out
of her apartment due to a disturbance with” Roommate.
      Two days later, Radcliff and Brown had an email exchange about the
hearing on Roommate’s restraining order petition scheduled for the next day.
Radcliff reminded Brown of the hearing, and said “I wanted to let you know
that I think I will be able to speak on my own behalf, so you will not need to
appear with me tomorrow. I think I have this covered.” Brown responded he
had not intended to appear because he had no personal knowledge of the
events, and expressed hope the roommates “can settle [their] differences in
an amicable manner.”
      Shortly after, Radcliff responded:
         “I think you’ve missed the point. [Roommate] has come
         after me . . . just like she did her former roommate. She is
         using Interfaith and the court system to try to inject her
         venom and hurt people. How long is Interfaith going to let
         her continue unchecked? [¶] You were a witness to her
         remorse and her behavior when I met you at the unit on
         August 25, 2015, the day after she filed the Restraining
         Order [petition] against me. Do you really think you can
         mediate what she is trying to do to me? I welcome it. [¶] I
         am an American citizen and I have certain rights, one to
         live peacefully in my home.”

      Based on all of its proffered evidence, Interfaith argued the
constructive eviction claim had no merit because Radcliff moved out of the
unit after she was served with the three-day and 30-day notices. On the
                                       10
breach of warranty of habitability claim, Interfaith argued this claim fails
because it was undisputed the unit was in good physical condition. On the
breach of contract claim, Interfaith argued Radcliff could not prevail because
Interfaith did not breach the lease, and she was not in compliance with the
lease terms (by failing to pay August rent and having Daughter live with
her). It also argued the claimed breach (the July 29 entry into her
apartment) was not actionable because Chester and Paster reasonably
believed they had permission to enter.
      Interfaith further argued that even if Roommate had mental health
issues and a criminal history, this was not sufficient to establish Radcliff’s
legal claims, emphasizing there was “no evidence of any criminal activity by
[Roommate] in the unit during the tenancy or any act or omission by
Interfaith which rendered the unit unfit for occupancy.”
               D. Radcliff’s Opposition to Summary Judgment
      In opposition, Radcliff argued she had put Interfaith on notice she was
having substantial problems with Roommate, and Interfaith management
officials had “in essence, ratified” Roommate’s actions. She argued
defendants “conspired with [Roommate] to get [her] to abandon her
leasehold,” including by assisting Roommate to obtain a “false restraining
order.” She also argued she believed she was targeted for eviction in
retaliation for her letter complaining about Chester. Radcliff further
asserted she did not know she would be living with a “multiple felon” or that
Interfaith’s housing was for “high risk” populations.
      In support she presented several items of evidence, but did not submit
any declarations authenticating the evidence.
      Included in this evidence were several emails between herself and
Interfaith officials during her tenancy, many of which had already been


                                       11
produced by Interfaith. One additional email was an August 24 email from
Brown to executive director Anglea stating:
         “Radcliff is going to see you again today. She is having
         problems with [Roommate]. The Problems, I am told range
         from not being able to use the pots and pans to a dispute
         with the parking spots. [Radcliff] told me that she called
         the police this weekend because [Roommate] was acting
         erratically. [Roommate] apparently took all the pots and
         pans and locked them in her room. I have offered to have a
         mediation between the two of them and am in the process
         of setting that up. [Daughter] is reported to be staying on
         the property. [Roommate] reported to me in confidence
         that she is filing a restraining order today against
         [Radcliff], she asked me not to tell [Radcliff], and I
         reassured her that I will not. [Radcliff] has not paid her
         rent for the month of August . . . .”

      Radcliff also submitted two of her additional emails to Brown that day
complaining she did not feel safe with Roommate and that Roommate would
not agree to mediation. She stated: “I do realize that I need to have the police
escort me onto the property and not you, as we discussed earlier today.”
      She also submitted a letter or email she wrote containing a “formal
complaint” about Chester’s July 29 “unannounced and unauthorized onsite
visit,” and claiming Chester’s statements to her were “intimidating,”
“insulting and demeaning.”
      Radcliff also submitted court documents showing Roommate had
sought a restraining order against her on August 24. She additionally
proffered a document appearing to show that Roommate had been arrested
on June 14, 2018 for identity theft crimes.
                        E. Summary Judgment Reply
      In reply, defendants argued Radcliff’s failure to file a response to their
undisputed statement of material facts waived her right to oppose the
motion. Defendants also objected to Radcliff’s evidence, arguing each
                                       12
document lacked authentication, lacked foundation, contained inadmissible
hearsay, and was not relevant.
                                F. Court’s Order
      After considering the briefs and record, the court granted the summary
judgment motion. The court noted that Radcliff did not file an opposition to
defendants’ separate statement, but said it would “exercise its discretion [to]
consider the merits of the motion.” The court then sustained defendants’
evidentiary objections to each of Radcliff’s proffered documents, stating they
“have not been authenticated.”
      On the constructive eviction claim, the court found Radcliff “failed to
establish a triable issue of material fact” because “the evidence shows [she]
vacated the rental unit after Interfaith issued a 30-Day termination notice.”
      On the warranty of habitability claim, the court found Radcliff did not
“establish a triable issue of material fact that a material defective condition
affected the premises’ habitability” and/or that Interfaith had notice of this
condition.
      On the breach of contract claim, the court stated: “Plaintiff has failed to
establish a triable issue of material fact that she did all, or substantially all,
of the significant things the lease required her to do” and/or “that Interfaith
failed to do something that the lease required it to do.”
      The court additionally found it was undisputed the Individual
Defendants “were not parties to the [L]ease,” and “Plaintiff has failed to
establish a triable issue of material fact that the [I]ndividual [D]efendants
are personally liable as agents or employees of Interfaith.”




                                        13
                                  DISCUSSION
                             I. Appellate Standards
      It is a fundamental rule of appellate law that the lower court’s
judgment is presumed to be correct. (Jameson v. Desta (2018) 5 Cal.5th 594,
608-609.) It is the appellant’s burden to overcome this presumption and show
prejudicial error. (Ibid.)
      To satisfy this burden, an appellant’s briefs must summarize the
relevant facts and provide supporting citations to the factual record and
relevant legal authority. (See Cal. Rules of Court, rule 8.204(a)(2)(C),
(a)(1)(B).) The party must describe only relevant and admissible evidence,
and must present reasoned argument on each asserted point under a
separate heading. (See Tellez v. Rich Voss Trucking, Inc (2015) 240
Cal.App.4th 1052,1066; Opdyk v. California Horse Racing Bd. (1995) 34
Cal.App.4th 1826, 1830, fn. 4.)
      Defendants note that Radcliff did not comply with these briefing rules,
and urge us to “affirm the judgment on this ground alone.” We decline to do
so. Radcliff designated a complete record for review and her appellate
arguments are comprehensible and in substantially proper form. We shall
consider the issues on their merits in the interests of justice.
      However, our review is necessarily limited to the specific contentions
raised by Radcliff in her appellate briefs and is based solely on the evidence
we may properly consider on the summary judgment (See Frittelli, Inc. v.
350 North Canon Drive, LP (2011) 202 Cal.App.4th 35, 41; Cahill v. San
Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 956.) We disregard
legal arguments and factual assertions to the extent they are based on
evidence not before the trial court in the summary judgment proceedings or
for which the court properly sustained evidentiary objections. Generally, a


                                       14
failure to challenge a court’s evidentiary rulings on appeal forfeits a claim of
evidentiary error. (Arnold v. Dignity Health (2020) 53 Cal.App.5th 412, 420.)
                      II. Summary Judgment Standards
      Summary judgment is proper if “all the papers submitted show that
there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).)
      A defendant moving for summary judgment “bears the burden of
persuasion that there is no triable issue of material fact and that [the
defendant] is entitled to judgment as a matter of law.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 850 (Aguilar).) To meet this burden, the
defendant must show one or more elements of the cause of action cannot be
established, or that there is a complete defense to that cause of action. (Ibid.)
      Once the defendant satisfies its summary judgment burden, “ ‘the
burden shifts to the plaintiff . . . to show that a triable issue of one or more
material facts exists as to that cause of action or a defense thereto.’ ”
(Aguilar, supra, 25 Cal.4th at p. 849.) To meet this burden, the plaintiff must
present admissible evidence showing a triable issue of fact, and may not rely
upon the allegations in her pleadings. (Code Civ. Proc., § 437c, subd. (p)(2).)
      We review a summary judgment de novo. (Buss v. Superior Court
(1997) 16 Cal.4th 35, 60; State of California v. Continental Ins. Co. (2017) 15
Cal.App.5th 1017, 1031.) We independently evaluate the motion, and do not
defer to the trial court’s conclusions or reasoning. We strictly scrutinize the
moving party’s papers and resolve doubts in the opposing party’s favor.
(Hampton v. County of San Diego (2015) 62 Cal.4th 340, 347.)
                     III. Liability of Individual Defendants
      The trial court found the undisputed facts showed the Individual
Defendants could not be held liable because they were not parties to the


                                        15
Lease or any other contract with Radcliff. This ruling was correct. (See
Stoiber v. Honeychuck (1980) 101 Cal.App.3d 903, 928-930; see also Kurtin v.
Elieff (2013) 215 Cal.App.4th 455, 480.) Moreover, Radcliff forfeited any
challenge to this conclusion because she has not contested the court’s ruling
in her appellate briefs. (Christoff v. Union Pacific Railroad Co. (2005) 134
Cal.App.4th 118, 125.)
                   IV. Constructive Eviction Cause of Action
      In her first cause of action, Radcliff alleged constructive eviction based
on interference with her quiet enjoyment of the apartment unit.
                              A. Legal Principles
      Every lease contains an implied covenant of quiet enjoyment. Under
this covenant, the landlord promises to allow the tenant quiet enjoyment of
the premises and not to disturb the tenant’s possession and beneficial
enjoyment of the premises for the purposes contemplated by the rental
agreement. (Erlach v. Sierra Asset Servicing, LLC (2014) 226 Cal.App.4th
1281, 1299-1300 (Erlach).) To be actionable, the breach of the covenant must
be substantial. (Andrews v. Mobile Aire Estates (2005) 125 Cal.App.4th 578,
589-590 (Andrews).) Further, the interference must be by the landlord, its
agents, or, under certain circumstances, individuals for which the landlord
had a duty and ability to control. (See id. at p. 590; see also Nativi v.
Deutsche Bank National Trust Co. (2014) 223 Cal.App.4th 261, 291-292.)
      If the landlord breaches the covenant, the tenant can leave within a
reasonable time and recover on a constructive eviction claim or may remain
in possession and sue for damages. (Andrews, supra, 125 Cal.App.4th at
p. 590; see Nativi, supra, 223 Cal.App.4th at p. 292; Guntert v. City of
Stockton (1976) 55 Cal.App.3d 131, 141.)




                                       16
                                  B. Analysis
      In her complaint, Radcliff alleged Interfaith breached the covenant of
quiet enjoyment based on three sets of allegations: (1) Interfaith “fail[ed] to
respond and resolve [Roommate’s] drug dealing activities at the unit”; (2)
Interfaith “had knowledge of [Roommate’s] criminal history and aided her to
abuse the legal system by filing a [petition for a] restraining order against
[Radcliff] and [other former] roommates”; and (3) Chester and Paster
“enter[ed] the [leased unit] without notice knowing plaintiff suffered from
post-traumatic stress disorder, major depressive disorder, and acute anxiety
disorder.”
      The undisputed facts in the summary judgment record establish
Radcliff cannot recover on her constructive eviction claim based on any of
these theories.
      First, there was no evidence Roommate engaged in illegal drug dealing
activities at the residence. Interfaith submitted a declaration of its chief
program officer (Rios), who stated Interfaith was unaware Roommate
engaged in any criminal conduct during Radcliff’s tenancy. Interfaith also
presented Radcliff’s deposition testimony in which she acknowledged she
never heard or saw a drug sale or transaction in the apartment.
      In responding to defendants’ summary judgment motion, Radcliff did
not present any affirmative evidence that Roommate had engaged in illegal
drug activity. In her appellate brief she cites to various pages of the
appellate record to support her assertion that she informed Interfaith of
Roommate’s “drug activity.” We have reviewed these pages, and find no
support for Radcliff’s claim that Roommate was engaged in illegal drug
activity. Thus, even assuming Interfaith had a duty to take action when it
was aware a tenant in one of its shared units was engaged in illegal drug


                                       17
activity, this claim fails because there was no evidence to support that this
activity was taking place.
      Second, with respect to Interfaith’s knowledge of Roommate’s criminal
history, there is no admissible evidence of this history or that Interfaith knew
about this history. Radcliff proffered a document purporting to show
Roommate’s arrest for identity theft, but this arrest occurred long after
Radcliff’s tenancy ended. Moreover, the court sustained defendants’ hearsay
and lack-of-foundation objections to this document, and Radcliff has not
challenged this ruling on appeal. Additionally, even if true, there is nothing
in the record establishing the fact that Roommate had a criminal history that
interfered with Radcliff’s use or enjoyment of the property. There was no
evidence that Roommate was engaged in any illegal activities while Radcliff
lived with her.
      Third, as to the restraining order petitions, there is no showing
Interfaith assisted or was in any way involved in Roommate’s unsuccessful
attempts to obtain court orders against Radcliff. To the contrary, the
undisputed evidence showed Interfaith (through Brown’s efforts) attempted
to mediate the disputes between Radcliff and Roommate, and Brown made
clear he would not attend the hearing as he had no personal knowledge of the
relevant facts. Radcliff relies on the evidence that Brown was aware
Roommate planned to seek a TRO, and did not initially disclose this to
Radcliff. However, there is no showing that he (or any other Interfaith
officials) had a duty to disclose this information or had any ability to prevent
the filing of a judicial petition. Further, there is no admissible evidence
showing Interfaith had any involvement in Roommate’s court petitions
against prior roommates. Radcliff’s claim that Interfaith supported or
assisted Roommate in seeking to obtain a protective order against her is


                                       18
based on speculation, which is an insufficient basis to create a triable issue of
fact. (Sinai Memorial Chapel v. Dudler (1991) 231 Cal.App.3d 190, 196.)
      Fourth, the alleged unauthorized entry into Radcliff’s apartment by
Chester and Paster does not support a constructive eviction claim. To be
actionable as a breach of quiet enjoyment, the landlord’s act or omission must
be serious and “substantially interfere” with the tenant’s right to use and
enjoy the premises. (Andrews, supra, 125 Cal.App.4th at p. 589.) This
standard was not met here. The evidence supports that Radcliff was upset
after this visit and she repeatedly complained about Chester’s conduct. But
there is no evidence showing this visit (which was never repeated) rendered
the premises unfit for Radcliff to live at the apartment or substantially
affected her future enjoyment of the premises.
      Radcliff’s reliance on Groh v. Kover’s Bull Pen, Inc. (1963) 221
Cal.App.2d 611 is misplaced. In that case, the commercial tenant could not
use the leased premises for its core purpose because the roof continually
leaked, causing “hazardous and dangerous conditions to employees and
patrons.” (Id. at p. 613.) Paster and Chester’s single claimed unauthorized
visit did not similarly undermine Radcliff’s use of her property. Moreover,
Radcliff did not leave the apartment for about six weeks after this visit, and
when she did leave she never said or suggested the reason she was leaving
was Chester’s unauthorized entry.
                 V. Warranty of Habitability Cause of Action
      A tenant can recover damages against a landlord by showing the
landlord breached the implied warranty of habitability. (Erlach, supra, 226
Cal.App.4th at p. 1297.) Under the implied warranty, “a residential landlord
covenants that premises . . . lease[d] for living quarters will be maintained in
a habitable state for the duration of the lease.” (Green v. Superior Court


                                       19
(1974) 10 Cal.3d 616, 637; see Peterson v. Superior Court (1995) 10 Cal.4th
1185, 1204 (Peterson).)
      This implied warranty “gives a tenant a reasonable expectation that
the landlord has inspected the rental dwelling and corrected any defects
disclosed by that inspection that would render the dwelling uninhabitable.
The tenant further reasonably can expect that the landlord will maintain the
property in a habitable condition by repairing promptly any conditions, of
which the landlord has actual or constructive notice, that arise during the
tenancy and render the dwelling uninhabitable.” (Peterson, supra, 10 Cal.4th
at p. 1205.)
      Radcliff alleged Interfaith breached the warranty of habitability by
“fail[ing] to disclose [Roommate’s] possible criminal background prior to
moving in” and failing to “curb[ ]” Roommate’s “criminal acts and dangerous
behavior.” However, as described above, this warranty concerns only a
property’s physical condition. (See Penner v. Falk (1984) 153 Cal.App.3d 858,
868 (Penner).) The undisputed evidence (Daughter’s deposition testimony)
shows the apartment was in good physical condition without any defects.
      Radcliff has not cited, nor has our independent research disclosed, any
authority supporting an extension of this warranty to impose a duty on
landlords with respect to issues unrelated to the physical condition of the
property, such as another tenant’s unlawful conduct. And at least one court
has declined to extend the warranty in this situation, finding plaintiffs’
complaints about tenants and nontenants who use a public housing project’s
common areas to buy and sell drugs did not allege a breach of the implied
warranty of habitability. (See Doe v. New Bedford Housing Authority (1994)
417 Mass. 273, 630 N.E.2d 248; see also Penner, supra, 153 Cal.App.3d at pp.
868-869.) In any event, even if the warranty applied to nonphysical matters,


                                       20
there was no evidence that Roommate was engaging in criminal activity that
would have made the apartment unfit.
                    VI. Breach of Contract Cause of Action
      A plaintiff establishes a breach of contract claim by showing the
defendant violated an express or implied contract provision. But to recover
on a breach of contract claim, the plaintiff cannot be in default. “ ‘It is
elementary a plaintiff suing for breach of contract must prove it has
performed all conditions on its part or that it was excused from performance.
[Citation.]’ ” (Plotnik v. Meihaus (2012) 208 Cal.App.4th 1590, 1602; see
Spinks v. Equity Residential Briarwood Apartments (2009) 171 Cal.App.4th
1004, 1031.) Thus, “ ‘[o]ne who himself breaches a contract cannot recover for
a subsequent breach by the other party.’ ” (Plotnik, at p. 1603; Silver v. Bank
of America, N.T. & S.A. (1941) 47 Cal.App.2d 639, 645.)
      In this case, Radcliff alleged Interfaith breached the Lease (1) when
“Chester and Paster intentionally entered [Radcliff’s] apartment” on July 29,
“without proper notice”; and (2) by failing to adjust her rent based on her
reduced income amount.
      As to the first ground, even assuming the evidence supported that
Chester and Paster entered Radcliff’s unit without her consent and this
action violated the express terms of the Lease, the action does not support a
breach of contract claim because Radcliff was in material violation of the
Lease by having Daughter move in with her and by having her stay with her
throughout her tenancy.
      As to the second ground, there is no evidence Radcliff notified
Interfaith of her claimed income change. Thus, Interfaith did not breach the
Lease agreement by failing to lower the rent to reflect her claimed changed
income.


                                        21
                               DISPOSITION
     Judgment affirmed. In the interests of justice, the parties to bear their
own costs on appeal.


                                                        HALLER, Acting P. J.

WE CONCUR:



AARON, J.



GUERRERO, J.




                                     22